NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NICOLASA MENDOZA DE MARTINEZ,                   No.    19-71611
AKA Nicholasa Martinez, AKA Nicolasa
Mendoza Peregrino,                              Agency No. A023-036-463

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Nicolasa Mendoza de Martinez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We dismiss in part and deny in part the petition

for review.

      Mendoza de Martinez does not raise, and therefore waives, any challenge to

the BIA’s determination that she failed to challenge the IJ’s denial of asylum. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (concluding

petitioner waived challenge to issue not specifically raised and argued in the

opening brief).

      Because the agency found Mendoza de Martinez removable due to her

convictions for a crime involving moral turpitude and a crime related to a

controlled substance, our jurisdiction to review the agency’s particularly serious

crime determination is limited to colorable constitutional claims and questions of

law. See 8 U.S.C. § 1252(a)(2)(C)-(D); Pechenkov v. Holder, 705 F.3d 444, 448-

49 (9th Cir. 2012). To the extent Mendoza de Martinez challenges the agency’s

weighing of factors in its particularly serious crime determination, we lack

jurisdiction to consider the contentions. See Pechenkov, 705 F.3d at 448-49. Thus,

Mendoza de Martinez’s withholding of removal claims fail. See 8 U.S.C. §

1231(b)(3)(B); 8 C.F.R. § 1208.16(d)(2).


                                           2                                     19-71611
      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Mendoza de Martinez failed to show it is more likely than not

she would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We

reject as unsupported by the record Mendoza de Martinez’s contention that the

agency failed to consider evidence or otherwise erred in its analysis of her claim.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   19-71611